Moyer, C.J.,
dissenting. I respectfully dissent from the per curiam opinion. The General Assembly, when it amended R.C. 5739.01(E)(2), gave the Tax Commissioner and persons who would seek exemption, pursuant to the provisions of the statute, clear direction with respect to the requirements for receiving an exemption. The General Assembly has provided that a consumer purchasing taxable property from a vendor “* * * must furnish to the vendor, and the vendor must obtain from the consumer, a certificate specifying the reason that the sale is not legally subject to the tax. * * * The certificate shall be in such form as the tax commissioner by regulation prescribes.” (Emphasis added.) R.C. 5739.03(B). Pursuant to the statute, the Tax Commissioner has prescribed a form that is required by Ohio Adm. Code 5703-9-03. It is significant that, when the General Assembly amended R.C. 5739.03, effective July 1, 1959, it deleted the word “indicating” and substituted the word “specifying.”
The reason for the statute is not to create a hypertechnical hurdle which a consumer of personal property must overcome in order to cause the property to be exempt from retail sales taxes. As the majority acknowledges, the vendor in transactions under R.C. 5739.02 acts as a trustee for the Tax Commissioner in the collection of taxes. It is therefore not an unreasonable burden for the vendor to require the consumer of its products to specify, on the form provided by the Tax Commissioner, with some degree of accuracy a reason that the sale is not subject to the tax. Nor is it unreasonable to require the consumer seeking an exemption from the tax to state that the property purchased will be *300used directly in the production of an item of property that is being manufactured, assembled, processed or refined for sale. It is clear to me that when the General Assembly instructed the Tax Commissioner to require consumers to specify the reason that a sale is not subject to tax, it intended that the consumer do more than just make a con-clusory statement that does not even refer to the reasons for which an exemption may be granted.